Title: To James Madison from Jacob Wagner, 17 August 1803
From: Wagner, Jacob
To: Madison, James


Dear Sir
Departt. State 17 Augt. 1803
I duly received your letter covering Miller’s pardon and on the same day a letter from the President, informing me of his having executed it, which he wrote with a view to provide against the possibility of the pardon miscarrying. I have also received the franked covers I sent to you some days ago.
This morning Mr. Derieux presented the despatches with which he was charged by Mr. Monroe. You will find them enclosed, and also his account of expenses. I have paid him two hundred dollars and beg leave to refer the remainder to your decision. He will probably remain at Alexandria until your answer can be recd. He went to Paris to receive the estate of his deceased aunt, Mad. Ballenger, amounting to more than 100,000 livres and has returned with only about 700. This circumstance accounts for his being willing to extend his claim as far as he could. I considered myself, however, limited by the remark of Mr. Monroe in his letter of the 23rd. May, and I hope that I have not gone too far by coming up to it.
The letter from Messrs. Livingston and Monroe was received via Boston. The same cover served for two dispatches in cypher for Mr. Pichon. When I last saw him he had not compleated the decyphering of them. No copy of the contract with the bankers nor other enclosure accompanied it. The Consular ratification has not yet arrived.
I shall expect your directions about the gun carriages for Morocco. If they are to be sent, we can procure them through the navy Department.
I intend to take my family to Frederick-town to morrow and shall return on sunday or monday next, which will make an absence of three or four office-days. With the greatest respect & esteem I remain, Dr. Sir, Your faithful servt.
Jacob Wagner
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   Jefferson to Wagner, 11 Aug. 1803 (DLC: Jefferson Papers).



   
   De Rieux carried dispatches from Monroe of 16 and 23 May and 3 June 1803, letters from Livingston of 20 May and 3 June 1803, and the ministers’ joint letter of 16 May 1803.



   
   Enclosure not found.



   
   In his letters of 16 and 23 May, Monroe suggested a limit of $200 for de Rieux’s expenses.


